Citation Nr: 1827372	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for rectal dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claims currently on appeal. 

The claims were remanded in July 2015 and May 2017.  As explained below, 
The agency of original jurisdiction (AOJ) did not substantially comply with the remand order and, therefore, an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the May 2017 Board remand, the Board found that another remand was warranted to ensure that VA had fully discharged its duty to assist.  In that remand, the Board explained that it was clear that the Veteran could not attend his initially-scheduled examinations because they were scheduled at locations too far from his home.  Then, once VA had clarified his need for examinations scheduled closer to where he lives, the Veteran's condition had worsened (due to a gunshot wound to his right upper leg) such that he was medically unable to attend the rescheduled examinations.  While the AOJ provided the DBQs to the Veteran's primary care physician, she did not complete and return them.  Additionally, though there was a notation in the file that an examination should be scheduled at the Veteran's home, no evidence in the file shows that the AOJ attempted to do so.  On remand, the AOJ was directed to ensure that the Veteran was scheduled for an examination at the Monroe CBOC, where the Veteran receives regular treatment.  If the Veteran could not attend an examination due to his medical condition, the AOJ should then have considered obtaining a VA examination of the Veteran in his home or obtain a medical opinion instead.

A review of the AOJ's efforts to develop the claim revealed that in May 2017, it was noted that the Monroe CBOC does not have the providers needed to conduct the examinations and, due to staffing issues, could not send an examiner to Monroe for one day.  The Board notes that the Monroe CBOC is approximately an hour from his home address.  In July 2017, the Veteran reported he had just been released from the hospital and requested that the exams be ordered through a contractor.   The Veteran did not appear for examinations scheduled in July 2017 nor September 2017, although it is unclear where these were to take place.

In September 2017, the Veteran was contacted about his missed examinations.  He noted that he is housebound and cannot leave his home.  A note in the file in September noted that "the only issue with an in-home examination is stationary equipment needed to evaluate a claimed disability would not be available."  Further, DBQ's were offered to the Veteran, but he did not return them.  Later that month, the Veteran indicated he could travel to Monroe and the Veteran was informed that his nurse practitioner may not be able to issue a medical opinion because "it may bar [the nurse practitioner] [from providing] acute care for the Veteran in the future."

Accordingly, the Veteran was scheduled for an examination in September 2017; however, again, he did not report to the examination.  It appears however that the Veteran's physical address was incorrect on the examination request.  The AOJ then attempted to contact the Veteran several times into October 2017; however they were unsuccessful in doing so.  Medical records from October 2017 note that the Veteran is currently housebound.

The Board acknowledges that both the AOJ and the Veteran have been working to get the Veteran an examination for his claims.  The Veteran lives quite a distance from the Shreveport VA medical facility, an hour away from Monroe, and is currently housebound.  However, the Board directed the AOJ in the last remand that if the Veteran could not have an examination in his home then the AOJ should "obtain a medical opinion instead."  There is no explanation in the file why such an opinion could not be obtained.  Further, considering that the Veteran is housebound, but regularly receives medical visits from a nurse practitioner, the Veteran (and his care providers) should have absolute clarity on whether the nurse practioner may conduct an examination or medical opinion on his service connected claims, even if this examination is done only to inform another medical opinion or to aid an examiner in a remote location, but coordination is accomplished over the telephone.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination at his home regarding his claimed erectile dysfunction, rectal dysfunction, and peripheral neuropathy of the lower extremities.  (Separate examinations may be scheduled if deemed necessary.)  

If an examination cannot be performed by a VA examiner in person, then the AOJ should seek to accommodate the examination, if possible, by:

(a) Allowing the Veteran's treating nurse practioner to conduct the examination and offer an opinion; 

(b) Allowing the Veteran's treating nurse practioner to provide the objective examination and history for another VA examiner to offer an opinion; 

(c) Allowing the Veteran's treating nurse practioner to be present for a telephonic VA examination so that she can aid in an in-person examination of the Veteran; 

(d) Or any other examination that allows a medical professional to make an informed decision concerning the Veteran's present condition, the history of his condition, and an opinion on whether the conditions are connected to service.

The examiner assigned to the Veteran's claim must be provided with the Veteran's claims file and a copy of this remand.  If the above cannot be accomplished, then the Veteran's file should be provided to an appropriate medical professional so that an opinion can be provided.  The report should reflect that these items were reviewed. After performing all indicated tests and studies, the medical professional should address the following:

(a)  Does the Veteran currently suffer from erectile dysfunction? If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus? 

(b)  Does the Veteran currently suffer from rectal dysfunction?  If so, identify the specific disability and opine as to whether it is at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus. 

(c)  Finally, does the Veteran currently suffer from a neurological disorder of the lower extremities that is separate and distinct from any symptomatology associated with spondylosis?  If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus?  The medical professional must take into consideration the Veteran's report of new symptomatology, as reported in and since the July 2009 VA examination. 

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions must be considered and discussed. 

If an opinion cannot be provided regarding any issue without resorting to mere speculation, then the medical professional must describe in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion. 

2.  If it is not feasible to phsycially examine the Veteran, refer the claims folder to the appropriate professionals for the medical opinions noted above based upon a review of the entire claims folder.

3.  The AOJ should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry. 

4.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record. If an issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




